DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	The response of 05/11/2022 has been entered. Claims 95-114 are currently pending in this US patent application and were examined on their merits.

Terminal Disclaimer
The terminal disclaimer filed on 05/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10596121 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections
	The rejection of the claims under 35 U.S.C. 103(a) as being unpatentable over Udell in view of Haraldsson as set forth in the previous Office action is withdrawn in light of the unexpected results demonstrated in the Declaration of Scott Minton filed 05/11/2022. See full discussion below under Reasons for Allowance.
	The rejection of the claims on the ground of nonstatutory double patenting as set forth in the previous Office action is withdrawn in light of the terminal disclaimer filed 05/11/2022, which disclaimed the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10596121.

Reasons for Allowance
	The closest prior art to the claimed invention is found in the teachings of Udell and Haraldsson, as discussed in the previous Office action. However, Udell and Haraldsson do not explicitly teach the amounts of the ingredients recited in the instant claims. The Declaration of Scott Minton, filed 05/11/2022, demonstrates that the compositions of the amended claims result in surprisingly lower total cholesterol and triglyceride levels in treated subjects without the negative effects of statins (see Declaration of 05/11/2022, page 5, paragraph 9, through page 29, paragraph 41). The unexpected results are sufficient to overcome the rejection of record. As such, the claims are free of the prior art.

Conclusion
	Claims 95-114 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        06/02/2022